UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – April 30, 2016 Item 1: Reports to Shareholders Semiannual Report | April 30, 2016 Vanguard Windsor ™ Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Fund’s Expenses. 29 Trustees Approve Advisory Arrangements. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2016 Total Returns Vanguard Windsor Fund Investor Shares -2.18% Admiral™ Shares -2.14 Russell 1000 Value Index 1.93 Multi-Cap Value Funds Average 0.47 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2015, Through April 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $21.06 $19.18 $0.165 $1.269 Admiral Shares 71.04 64.70 0.591 4.279 1 Chairman’s Letter Dear Shareholder, Anyone hoping that the financial markets might become a bit more settled after the Federal Reserve’s long-anticipated rate increase—announced December 16—would have been disappointed during the six months ended April 30, 2016. Stocks slumped in December through mid-February before rebounding to finish the period just inside positive territory. That volatility led investors to favor safer assets, a trend that generally benefited larger-capitalization stocks and more defensive sectors. Because Vanguard Windsor Fund often looks for opportunities beyond traditional defensive sectors, it didn’t participate as much in their relative outperformance. With stock selection disappointing in some sectors as well, the fund returned –2.18% for Investor Shares and –2.14% for Admiral Shares, with their lower expense ratio. Those results lagged the 1.93% return of the fund’s benchmark, the Russell 1000 Value Index, and the average return of 0.47% for multi-capitalization value peers. U.S. stocks traveled a rocky road, finishing the period about even The broad U.S. stock market delivered little in the way of returns for a half year marked by inconsistency, sharp declines, and even sharper rallies. After struggling during the first four months of the period, U.S. stocks rebounded in the final two. Most of the surge came in March as investors cheered the Federal Reserve’s 2 indication that it would scale back its original plan for interest rate hikes in 2016. Continued aggressive stimulus by central bankers in Europe and Asia and a recovery in oil prices also helped. International stocks traced an even rockier path than their U.S. counterparts en route to modestly negative returns. Developed markets, especially Europe, notched weak results, while emerging markets managed a slight advance. Bonds have proved attractive with help from the Fed The broad U.S. bond market returned 2.82% for the half year. After retreating in November and December, it recorded positive results for each of the next four months. It also received a boost from the Fed’s cautious approach to raising short-term interest rates. The yield of the 10-year U.S. Treasury note closed at 1.83% at the end of April, down from 2.17% six months earlier. (Bond prices and yields move in opposite directions.) Even though the Fed raised short-term interest rates a quarter of a percentage point, the target rate of 0.25%–0.5% was still very low historically, and it restrained returns for money market funds and savings accounts. Market Barometer Total Returns Periods Ended April 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 0.22% 0.34% 10.81% Russell 2000 Index (Small-caps) -1.90 -5.94 6.98 Russell 3000 Index (Broad U.S. market) 0.06 -0.18 10.50 FTSE All-World ex US Index (International) -1.52 -10.65 0.25 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.82% 2.72% 3.60% Barclays Municipal Bond Index (Broad tax-exempt market) 3.55 5.29 5.37 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.10 0.05 CPI Consumer Price Index 0.60% 1.13% 1.25% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 8.72%, boosted by foreign currencies’ strength against the dollar—a reversal from the trend of recent years. Even without this currency benefit, however, their returns were solid. Skittish investors favored utilities and telecom stocks Although underperformance is always disappointing, the Windsor fund held true to the distinctive strategy that has served it well in the past. Wellington Management Company and Pzena Investment Management, the fund’s advisors, both aim to produce better returns than the fund’s large-cap, value-oriented benchmark over the long term, each carrying out its own company-by-company search for the most undervalued securities. Lighter-than-benchmark allocations to defensive sectors, which have been a positive for the fund at times, proved a handicap. Market volatility sparked by sharp shifts in the outlook for interest rates and growth led nervous investors to gravitate toward defensive sectors, which tend to offer relatively stable revenues and attractive dividends. Even as the overall stock market ended virtually flat for the six months, the telecommunication services and utilities stocks in the benchmark produced double-digit gains. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.39% 0.29% 1.15% The fund expense ratios shown are from the prospectus dated February 25, 2016, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2016, the fund’s annualized expense ratios were 0.31% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Multi-Cap Value Funds. 4 Do U.S.-based multinationals provide enough global diversification? Some investors believe that their portfolios get enough exposure to international stocks through their holdings in large-capitalization, multinational U.S. companies such as the ones represented in the Standard & Poor’s 500 Index. After all, those firms generated almost half of their total sales outside the United States in 2014.* However, international exposure based only on a broad index of U.S.-based companies would be patchy at best. The near-even split of domestic and foreign sales for S&P 500 companies is an average; when you look at individual sectors, a different picture emerges. Information technology firms earned the highest percentage of sales abroad (almost 60% in 2014). Utilities and telecommunication services, which tend to operate regionally or nationally, generated the least overseas revenue. As the chart below shows, such a portfolio would also differ significantly from a broadly diversified global portfolio in some sector weightings. It would, for example, have more exposure to IT and health care stocks and considerably less to materials and financials. The bottom line: Large-cap U.S. stocks can give you a degree of exposure to international economic and market forces, but not to the same extent as a combination of both U.S. and non-U.S. stocks. S&P 500 Index sector weightings vary from those of global stocks (Differences in percentage points) Notes: Data are 12-month-average sector weightings as of March 31, 2016. Global stocks are represented by the FTSE All-World Index. Sources: Vanguard calculations, based on data from S&P Dow Jones Indices LLC and FTSE International Limited. * All S&P 500 Index and sector revenue data are from S&P Dow Jones Indices LLC for 2014. There are additional risks when investing outside the United States, including the possibility that returns will be hurt by a decline in the value of foreign currencies or by unfavorable developments in a particular country or region. 5 The fund’s advisors saw more potential over the longer term in some cyclical sectors, including consumer discretionary and information technology, both of which posted negative six-month returns. The fund had about 10% of its assets in consumer discretionary stocks at the end of the period, about double the benchmark’s exposure. In technology, which accounted for close to 16% of its assets at the close of the half year, the fund had an overweight allocation to the volatile semiconductor segment. Subpar stock selection also contributed to the fund’s underperformance. Its insurance holdings were a drag on returns in the financial sector. That industry tends to be more sensitive to movements in longer-term interest rates, which ended the period significantly lower. A few positions in transportation and electrical equipment accounted for a good part of the lag in industrials. And in consumer discretionary, the leisure segment disappointed. There were some bright spots, however. The fund was underweighted in energy stocks, which have been on a roller-coaster as the price of oil has dropped and rebounded along with concerns about supply. Holding some of the better performers and sidestepping some of the worst helped the fund beat its benchmark in this sector. Holdings in consumer staples, especially among food companies, were supportive as well. For more information about the advisors’ approach and the fund’s positioning during the year, please see the Advisors’ Report that follows this letter. Whether a fund is indexed or active, low costs and talent matter If you listen to some investing pundits, you might think index and actively managed investing are incompatible opposites. We at Vanguard don’t see it that way. To us, it’s not index versus active. In fact, depending on your goals, it could well be both. Vanguard is a pioneer in index investing. In 1976, we opened the first index mutual fund, giving shareholders an opportunity to track the performance of the S&P 500 Index. But our roots in active management—which aims to choose investments that will outperform the market—go back to the 1929 launch of what became Vanguard Wellington™ Fund. Our index and active funds share important traits. Both are low-cost, and as their assets grow, we can further cut expenses and pass on the economies of scale to investors. That allows you to keep more of your fund’s returns. 6 And low costs aren’t the whole story. Talent and experience are vital regardless of a fund’s management style. Portfolio managers in our Equity Index Group and Fixed Income Group have honed their indexing expertise over decades. That knowledge helps our index funds meet their objectives of closely tracking their benchmarks. Our active funds, too, benefit from world-class managers—both our own experts and premier money managers we hire around the globe. There’s no guarantee that active management will lead to market-beating results, but the combination of talent and low costs can give investors a better chance of success. If you’d like to know more, see Keys to Improving the Odds of Active Management Success and The Case for Index-Fund Investing , available at vanguard.com/research. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 11, 2016 7 Advisors’ Report For the fiscal year ended April 30, 2016, Investor Shares of Vanguard Windsor Fund returned –2.18% and lower-cost Admiral Shares returned –2.14%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These reports were prepared on May 17, 2016. Wellington Management Company llp Portfolio Manager: James N. Mordy, Senior Managing Director and Equity Portfolio Manager U.S. stocks ended the six months in positive territory, though it was a wild ride. Macroeconomic concerns (China, oil, credit spreads, Fed tightening, negative interest rates in Europe and Japan, the U.S. presidential campaign, and recession fears) dominated early in the period. After a sharp stock correction, investor psychology pivoted, leading to a value-driven rally that erased earlier losses. Although a number of longer-term issues remained unresolved, there were some positive developments: U.S. economic data improved modestly, a new round of fiscal stimulus began in China, and credit spreads Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 69 11,587 Seeks to provide long-term total returns above both the Company LLP S&P 500 and value-oriented indexes over a complete market cycle through bottom-up, fundamentally driven stock selection focused on undervalued securities. Pzena Investment Management, 29 4,914 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Cash Investments 2 226 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 narrowed. The U.S. dollar’s stability boosted depressed oil and commodity prices, which also lifted returns. As did short covering by hedge funds and a sense that valuation premiums being paid for safety had simply gone too far. Lower-beta and relatively “safer” areas of the market outperformed. Financials was our worst-performing sector; it declined –2.1% for the index, driven largely by adverse selection. Top individual detractors included Ameriprise Financial and Principal Financial Group, which were hurt by uncertainty about the Department of Labor’s new fiduciary rules. Our overweighted exposure to banks and insurance, two industries that would benefit from higher interest rates, further weighed on relative results. We also lagged in industrials. Macroeconomic factors caused the manufacturing sector to struggle for much of the period. Although stocks including Honeywell and Raytheon (both of which we own) outperformed, we missed a positive return in General Electric, which holds a large weighting in the index. Additionally, more financially levered holdings such as Hertz, Sensata Technologies, and Rexel experienced significant pressure. We eliminated our position in Rexel. In consumer discretionary, our holdings in Norwegian Cruise Line and Delphi Automotive detracted from returns. Norwegian gave back a portion of its strong gains because of concerns about the Zika virus and, more recently, because of investor nervousness about the health of the emerging market for cruising in China. We nevertheless expect favorable industry conditions to persist over the next several years and believe the stock is quite undervalued. Delphi disappointed on investors’ fear of a maturing global auto cycle. We maintain our position as we believe the company is well-positioned to take advantage of consumers’ growing demand for safe, green, connected vehicles. Information technology was our best sector on a relative basis. We owned a number of strong performers, including Arrow Electronics and Avago Technologies. We were also rewarded for our underweighted exposure to benchmark constituent Apple, which fell more than 20% during the period. We captured positive returns in health care as well, benefiting from our large position in Bristol-Myers Squibb, a leader in immuno-oncology. We continue to believe most investors are underestimating its potential, and we see substantial earnings upside versus consensus over the next few years. Our position in Medtronic also aided relative results. The company is a major player in transcatheter aortic valve replacement (TAVR), which has been a healthy performance driver. Our avoidance of Gilead Sciences, which fell nearly 20% on weaker-than-expected first-quarter results, was another positive. 9 Our sector positioning has not changed meaningfully over the past six months. However, we did increase our exposure to the energy and health care sectors and decrease our exposure to consumer discretionary. At the end of the period, we remained overweighted in financials, energy, health care, and (slightly) in materials. We had underweighted allocations to consumer staples, information technology, telecommunication services, consumer discretionary, utilities, and industrials. Looking ahead, we believe near-term recession risks have diminished, which provides a better backdrop for many of our cyclical holdings. We remain relatively bullish on the energy sector after producers’ dramatic cutbacks in drilling. However, global nominal growth remains disappointingly slow despite aggressive monetary stimulus. Many longer-term worries are still unresolved, and with little margin for error, the economy remains vulnerable to any unforeseen shocks. It’s difficult to have high conviction in longer-term macroeconomic forecasts. We think our best investments will be in companies with good management teams that can drive value through internal improvements. We expect markets to stay volatile and will endeavor to use swings in investor sentiment to identify new longer-term value opportunities for shareholders. Pzena Investment Management, LLC Portfolio Managers: Richard Pzena, Managing Principal and Co-Chief Investment Officer John P. Goetz, Managing Principal and Co-Chief Investment Officer Benjamin S. Silver, CFA, Principal and Co-Director of Research Heading into the end of 2015 and early 2016, the markets dropped sharply, driven by a decline in energy prices and fears of a collapse in emerging markets. The Russell 1000 Value Index troughed in early February before sentiment quickly reversed, finishing up 1.9% for the six months ended April 30, 2016. Our investments in global money centers and investment banks as well as a lack of exposure to utilities caused the portfolio to underperform. Our energy companies did a bit better. Our financial holdings consist of global banks, insurers, asset managers, and wealth management companies. They were affected by fears and uncertainties about declining interest rates, increased regulation, and loans to energy and commodity companies, which significantly reduced global and investment bank valuations. 10 The top detractors were Bank of America and Citigroup. Bank of America’s performance was hurt by long-term interest rates. Most of its businesses showed year-on-year growth, and the bank continued to bring down expenses, which historically have been higher than those of its peers. Citigroup is among the cheapest U.S. money center banks and trades below tangible book value. It has benefited from ongoing improvement in its institutional client business, steady growth in its global consumer business, and the elimination of Citi Holdings. We took advantage of the valuation dislocation by repositioning our financial holdings. We trimmed advisory and insurance brokerage Willis Towers Watson when it outperformed after Willis and Towers Watson merged. We also reduced our holdings in property and casualty insurer American International Group (AIG) after a strong quarter and sold our shares in Progressive. We redeployed the proceeds into Voya Financial, Morgan Stanley, Citigroup, Bank of America, and Goldman Sachs. Our technology exposure detracted slightly because of our position in Seagate Technology. We added Seagate—a dominant manufacturer of hard disk drives—to the portfolio on weakness due to declines in personal computer sales and share loss caused by a missed product cycle. As data moves from PCs to the cloud, demand for commercial hard disk drives will increase and should benefit Seagate’s performance. Entering 2016, an opportunity presented itself when the broad energy sector collapsed as the price of Brent crude dropped another 25%. Our analysis has shown that oil prices are not sustainable at these levels. As a result, we increased our energy holdings, adding ConocoPhillips, the world’s largest exploration and production company, and Cenovus Energy, a Canadian integrated oil company with a 20+ year reserve life from oil sands. We believe these firms are attractively valued and have some of the strongest balance sheets in the industry, with the financial strength to withstand low prices for a reasonable time. Other contributors included Parker Hannifin, a manufacturer of motion and control technologies for various mobile, industrial, and aerospace markets, which reported stronger earnings on good cost control. Walmart’s stock rebounded in November, supported by low labor wage inflation and top-line growth through increased investment in the store experience and e-commerce. We added considerably to our position in Dover, a manufacturer of specialized industrial equipment. The company has a strong balance sheet and a high return on capital due to limited competition and high barriers to entry. Its stock has traded down 11 in line with oil services stocks even though only 26% of its revenues derive from energy. In health care, we added Merck & Co. as a replacement for Aetna. A global leader with a diversified product set and a number of strong franchises, Merck is trading at one of the lowest valuations among global pharmaceutical companies. In the past, valuation spreads have often been a strong predictor of favorable value investing environments. Spreads have consistently widened since 2011 and approached attractive levels in mid-February. As described, we made some adjustments to our energy and financial holdings to take advantage of the opportunity. Together with mature technology investments, these are now our largest exposures. We have less exposure to sectors deemed “safe,” such as health care, consumer staples, utilities, and telecommunication services. 12 Windsor Fund Fund Profile As of April 30, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.39% 0.29% 30-Day SEC Yield 1.57% 1.69% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Value FA Fund Index Index Number of Stocks 139 688 3,887 Median Market Cap $29.6B $54.5B $51.6B Price/Earnings Ratio 18.2x 19.8x 22.0x Price/Book Ratio 1.7x 1.8x 2.7x Return on Equity 15.9% 12.5% 16.8% Earnings Growth Rate 7.0% 2.7% 7.8% Dividend Yield 2.0% 2.6% 2.1% Foreign Holdings 8.4% 0.0% 0.0% Turnover Rate (Annualized) 31% — — Short-Term Reserves 1.0% — — Volatility Measures Russell DJ 1000 U.S. Total Value Market Index FA Index R-Squared 0.95 0.95 Beta 1.11 1.10 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Bristol-Myers Squibb Co. Pharmaceuticals 2.3% American International Group Inc. Multi-line Insurance 2.1 Wells Fargo & Co. Diversified Banks 1.9 Citigroup Inc. Diversified Banks 1.9 Medtronic plc Health Care Equipment 1.9 MetLife Inc. Life & Health Insurance 1.8 NXP Semiconductors NV Semiconductors 1.7 Pioneer Natural Oil & Gas Exploration Resources Co. & Production 1.6 Arrow Electronics Inc. Technology Distributors 1.5 Merck & Co. Inc. Pharmaceuticals 1.5 Top Ten 18.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 25, 2016, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2016, the annualized expense ratios were 0.31% for Investor Shares and 0.21% for Admiral Shares. 13 Windsor Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Value FA Fund Index Index Consumer Discretionary 10.4% 5.1% 13.5% Consumer Staples 3.7 7.2 9.0 Energy 12.1 13.7 6.7 Financials 29.7 28.5 17.8 Health Care 14.3 11.8 14.1 Industrials 9.4 10.3 10.8 Information Technology 15.5 10.8 19.0 Materials 2.5 3.0 3.3 Telecommunication Services 0.2 2.8 2.4 Utilities 2.2 6.8 3.4 14 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2005, Through April 30, 2016 Note: For 2016, performance data reflect the six months ended April 30, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 10/23/1958 -6.73% 9.47% 5.30% Admiral Shares 11/12/2001 -6.67 9.57 5.42 See Financial Highlights for dividend and capital gains information. 15 Windsor Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (10.2%) Delphi Automotive plc 2,755,500 202,887 Lennar Corp. Class A 4,397,790 199,264 Newell Brands Inc. 4,201,300 191,327 * Norwegian Cruise Line Holdings Ltd. 3,675,200 179,681 Ford Motor Co. 10,435,150 141,501 Ralph Lauren Corp. Class A 1,135,300 105,821 Omnicom Group Inc. 1,233,100 102,310 DR Horton Inc. 3,018,200 90,727 TJX Cos. Inc. 1,194,400 90,559 Staples Inc. 7,849,780 80,068 PulteGroup Inc. 4,251,400 78,183 News Corp. Class A 5,447,250 67,655 Interpublic Group of Cos. Inc. 2,254,250 51,712 Lowe’s Cos. Inc. 518,700 39,432 Comcast Corp. Class A 501,800 30,489 News Corp. Class B 1,469,052 19,039 Kohl’s Corp. 343,475 15,216 * Toll Brothers Inc. 484,600 13,230 Consumer Staples (3.5%) Ingredion Inc. 1,571,417 180,855 British American Tobacco plc 2,203,136 134,330 Wal-Mart Stores Inc. 1,770,650 118,403 CVS Health Corp. 1,098,225 110,372 Kellogg Co. 625,000 48,006 Energy (11.8%) Pioneer Natural Resources Co. 1,625,100 269,929 Royal Dutch Shell plc ADR 4,270,172 225,849 Anadarko Petroleum Corp. 3,815,900 201,327 Exxon Mobil Corp. 2,164,725 191,362 Halliburton Co. 4,511,700 186,378 * Concho Resources Inc. 1,511,600 175,603 BP plc ADR 4,150,450 139,372 Cameco Corp. 8,011,800 100,228 Hess Corp. 1,533,500 91,427 Canadian Natural Resources Ltd. 2,324,500 69,782 Cenovus Energy Inc. 3,809,713 60,346 ConocoPhillips 1,182,450 56,509 Apache Corp. 881,975 47,979 Baker Hughes Inc. 922,225 44,599 *,^ Southwestern Energy Co. 3,163,900 42,491 * Cobalt International Energy Inc. 11,783,968 38,062 Murphy Oil Corp. 826,350 29,534 Financials (29.1%) American International Group Inc. 6,216,225 346,990 Wells Fargo & Co. 6,390,250 319,385 Citigroup Inc. 6,843,700 316,726 MetLife Inc. 6,753,425 304,580 Bank of America Corp. 17,437,800 253,894 XL Group plc Class A 7,324,975 239,746 Unum Group 6,203,900 212,235 Comerica Inc. 4,361,214 193,638 PNC Financial Services Group Inc. 2,177,050 191,102 Weyerhaeuser Co. 5,607,800 180,123 American Tower Corporation 1,571,600 164,829 Principal Financial Group Inc. 3,575,000 152,581 JPMorgan Chase & Co. 2,330,400 147,281 Torchmark Corp. 2,533,100 146,641 Zions Bancorporation 4,286,244 117,957 Public Storage 438,900 107,447 Ameriprise Financial Inc. 1,069,500 102,565 Goldman Sachs Group Inc. 622,300 102,126 Voya Financial Inc. 3,139,975 101,955 16 Windsor Fund Market Value • Shares ($000) Morgan Stanley 3,677,516 99,514 Boston Properties Inc. 768,600 99,042 M&T Bank Corp. 811,800 96,052 Franklin Resources Inc. 2,481,775 92,670 UBS Group AG 5,063,558 87,448 Regions Financial Corp. 8,755,700 82,129 Raymond James Financial Inc. 1,550,600 80,895 Axis Capital Holdings Ltd. 1,418,271 75,551 * Markit Ltd. 2,051,000 71,559 State Street Corp. 1,071,075 66,728 Allstate Corp. 810,397 52,716 Fifth Third Bancorp 2,857,550 52,322 Citizens Financial Group Inc. 2,062,250 47,122 KeyCorp 3,482,075 42,795 Bank of Nova Scotia 600,600 31,497 Julius Baer Group Ltd. 673,872 28,879 Willis Towers Watson plc 205,561 25,675 Invesco Ltd. 695,225 21,559 * Genworth Financial Inc. Class A 2,832,750 9,716 Health Care (13.9%) Bristol-Myers Squibb Co. 5,420,800 391,273 Medtronic plc 3,959,244 313,374 Merck & Co. Inc. 4,653,575 255,202 UnitedHealth Group Inc. 1,687,565 222,219 * Allergan plc 608,300 131,734 * HCA Holdings Inc. 1,624,383 130,958 Johnson & Johnson 1,018,700 114,176 McKesson Corp. 588,900 98,829 Aetna Inc. 770,430 86,496 * Mylan NV 1,884,300 78,594 * Biogen Inc. 271,100 74,550 Teva Pharmaceutical Industries Ltd. ADR 1,309,000 71,275 Pfizer Inc. 1,770,875 57,925 AstraZeneca plc ADR 1,875,300 54,309 Baxter International Inc. 1,197,863 52,970 Baxalta Inc. 1,197,863 50,250 Eli Lilly & Co. 644,200 48,656 Abbott Laboratories 1,244,998 48,430 Cigna Corp. 342,391 47,435 Industrials (9.1%) Eaton Corp. plc 3,742,100 236,763 Honeywell International Inc. 2,000,900 228,643 Raytheon Co. 1,288,684 162,825 Parker-Hannifin Corp. 1,281,150 148,639 Kansas City Southern 1,360,385 128,897 * Sensata Technologies Holding NV 3,015,300 113,586 * Hertz Global Holdings Inc. 12,035,900 111,453 Stanley Black & Decker Inc. 991,300 110,946 Dover Corp. 1,685,342 110,727 American Airlines Group Inc. 1,903,900 66,046 * IHS Inc. Class A 469,800 57,870 L-3 Communications Holdings Inc. 211,050 27,759 Masco Corp. 834,148 25,617 Information Technology (15.1%) * NXP Semiconductors NV 3,360,800 286,609 * Arrow Electronics Inc. 4,161,150 258,407 Lam Research Corp. 2,981,300 227,771 Broadcom Ltd. 1,532,000 223,289 Cisco Systems Inc. 7,642,675 210,097 Oracle Corp. 3,368,700 134,276 Skyworks Solutions Inc. 1,972,400 131,796 Harris Corp. 1,582,115 126,585 * Alphabet Inc. Class A 147,400 104,342 Apple Inc. 990,900 92,887 Intel Corp. 3,012,125 91,207 Hewlett Packard Enterprise Co. 5,372,675 89,509 Accenture plc Class A 770,700 87,027 * Micron Technology Inc. 6,860,100 73,746 * Cognizant Technology Solutions Corp. Class A 1,223,300 71,404 Microsoft Corp. 1,343,675 67,009 HP Inc. 5,372,675 65,923 TE Connectivity Ltd. 865,010 51,451 Seagate Technology plc 2,083,854 45,366 QUALCOMM Inc. 871,550 44,031 * ARRIS International plc 1,548,100 35,250 Materials (2.4%) Celanese Corp. Class A 2,278,700 161,104 PPG Industries Inc. 1,141,600 126,021 Methanex Corp. 3,454,738 120,778 Other (0.4%) 2 Vanguard Value ETF 703,525 58,843 Telecommunication Services (0.2%) AT&T Inc. 815,225 31,647 Utilities (2.1%) PG&E Corp. 2,221,200 129,274 NextEra Energy Inc. 835,500 98,238 Edison International 852,150 60,255 Entergy Corp. 788,774 59,300 Total Common Stocks (Cost $14,074,690) 17 Windsor Fund Market Value • Shares ($000) Temporary Cash Investments (2.0%) 1 Money Market Fund (0.8%) Vanguard Market Liquidity Fund, 0.495% 144,748,069 144,748 Face Amount ($000) Repurchase Agreement (0.6%) Bank of America Securities, LLC .300%, 5/2/16 (Dated 4/29/16, Repurchase Value $97,602,000, collateralized by Government National Mortgage Assn. 4.00%, 9/20/45, with a value of $99,552,000) 97,600 97,600 U.S. Government and Agency Obligations (0.6%) 5 Federal Home Loan Bank Discount Notes, 0.380%–0.387%, 6/8/16 75,000 74,978 Federal Home Loan Bank Discount Notes, 0.582%, 7/8/16 2,000 1,999 Federal Home Loan Bank Discount Notes, 0.335%, 7/22/16 10,000 9,993 5 Federal Home Loan Bank Discount Notes, 0.366%, 8/31/16 5,000 4,994 Federal Home Loan Bank Discount Notes, 0.421%, 9/14/16 4,000 3,995 Total Temporary Cash Investments (Cost $338,295) Total Investments (99.8%) (Cost $14,412,985) Amount ($000) Other Assets and Liabilities (0.2%) Other Assets Investment in Vanguard 1,389 Receivables for Investment Securities Sold 75,524 Receivables for Accrued Income 15,876 Receivables for Capital Shares Issued 53,876 Other Assets 1,495 Total Other Assets 148,160 Liabilities Payables for Investment Securities Purchased (5,456) Collateral for Securities on Loan (5,160) Payables to Investment Advisor (3,530) Payables for Capital Shares Redeemed (63,082) Payables to Vanguard (30,820) Other Liabilities (815) Total Liabilities (108,863) Net Assets (100%) 18 Windsor Fund At April 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 14,123,690 Undistributed Net Investment Income 61,558 Accumulated Net Realized Gains 268,019 Unrealized Appreciation (Depreciation) Investment Securities 2,274,704 Futures Contracts (906) Foreign Currencies (79) Net Assets 16,726,986 Investor Shares—Net Assets Applicable to 263,707,318 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,058,039 Net Asset Value Per Share— Investor Shares $19.18 Admiral Shares—Net Assets Applicable to 180,341,895 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 11,668,947 Net Asset Value Per Share— Admiral Shares $64.70 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $4,950,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.8% and 1
